Exhibit 2 Filed Secretary of State April 11, 2005 State of Washington 04/11/2005 601113 $40.00 Check #2833 Tracking ID: 887159 Doc. No: 601113-001 ARTICLES AND CERTIFICATE OF MERGER OF ORO PLATA RESOURCES, INC., a Nevada corporation INTO ORO PLATA RESOURCES, INC., a Washington corporation, as Survivor The undersigned, being a duly elected officer of the above referenced corporations, does hereby file these Articles and Certificate of Merger, and does declare under oath that the following information is filed with the Secretary of State of the State of Nevada, pursuant to applicable sections of the Nevada Revised Statutes, as amended, certifying that the corporations did agree to merge, and the boards of directors and shareholders of the respective corporations did approve such merger, as follows: ONE: The names of the merging corporations are ORO PLATA RESOURCES, INC ("ORO"), a Nevada corporation, merging into ORO PLATA RESOURCES, INC. ("PLATA"), a Washington corporation, with PLATA being the surviving corporation. TWO: A Plan of Merger has been adopted by the respective boards of directors and shareholders of the corporations. A complete and true copy of the duly executed Plan of Merger is on file at the surviving corporation's principal place of business, being also its registered office; a copy of such Plan of Merger will be furnished by the surviving corporation, on request and without cost, to any stockholder of the constituent corporations. THREE: ORO does, from and after this date, continue to exist as a separate corporate entity, which will be a wholly owned subsidiary of PLATA. FOUR: At the time of the merger, a majority of the holders of the outstanding common stock of the respective corporations did by their written consent approve of the merger. FIVE: The articles of incorporation, as amended, of the surviving corporation, as currently on file and a matter of record with the Washington Secretary of State, shall be the articles of incorporation of the companies as merged. IN WITNESS WHEREOF, the above named officer has executed the foregoing Articles and Certificate of Merger on this the 9th day of March 2005. By: /s/ Floyd Robertson Floyd Robertson President 2
